 

Exhibit 10.8

 

October 6, 2020

 

Montes Archimedes Acquisition Corp.
724 Oak Grove, Suite 130
Menlo Park, CA 94025

 

Re:     Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Montes Archimedes Acquisition Corp., a Delaware corporation (the
“Company”) and Citigroup Global Markets Inc. and Jefferies LLC, as
representatives (the “Representatives”) of the several underwriters named in
Schedule A thereto (the “Underwriters”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each unit
comprised of one share of the Company’s Class A common stock, par value $0.0001
per share (the “Common Stock”), and one-half of one redeemable warrant, each
whole warrant exercisable for one share of Common Stock (each, a “Warrant”).
Certain capitalized terms used herein are defined in paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.The Company shall not enter into a definitive agreement regarding a Business
Combination without the prior written consent of the undersigned.

 

2.If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 





 

 

3.In the event that the Company does not complete a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the Trust Account not previously released to the
Company to pay its tax obligations, if any (less up to $100,000 of such net
interest to pay dissolution expenses), divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public stockholders’
rights as stockholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining stockholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account and any remaining net assets
of the Company as a result of such liquidation with respect to the Founder
Shares owned by the undersigned. However, if the undersigned has acquired IPO
Shares in or after the IPO, it will be entitled to liquidating distributions
from the Trust Account with respect to such IPO Shares in the event that the
Company does not complete a Business Combination within the time period set
forth in the Charter. In the event of the liquidation of the Trust Account, the
undersigned agrees that it will be liable to the Company if and to the extent
any claims by a third party (other than the Company’s independent registered
public accounting firm) for services rendered or products sold to the Company,
or a prospective target business with which the Company has discussed entering
into a transaction agreement, reduce the amount of funds in the Trust Account to
below the lesser of (i) $10.00 per IPO Share and (ii) the actual amount per IPO
Share held in the Trust Account as of the date of the liquidation of the Trust
Account, if less than $10.00 per IPO Share due to reductions in the value of the
assets in the Trust Account, in each case less interest that may be withdrawn to
pay the Company’s tax obligations, if any; provided that such liability will not
apply to any claims by a third party or prospective target business who executed
a waiver of any and all rights to the monies held in the Trust Account (whether
or not such waiver is enforceable) nor will it apply to any claims under the
Company’s obligation to indemnify the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended, pursuant to
the Underwriting Agreement. The undersigned acknowledges and agrees that there
will be no distribution from the Trust Account with respect to any Warrants, all
rights of which will terminate on the Company’s liquidation.

 

4.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm or an independent accounting firm that
such Business Combination is fair to the Company’s unaffiliated stockholders
from a financial point of view.

 

5.Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive and will not accept any compensation or other cash payment from the
Company prior to, or for services rendered in order to effectuate, the
completion of the Business Combination; provided that the Company shall be
allowed to make the payments set forth in the Registration Statement adjacent to
the caption “Prospectus Summary—The Offering—Limited payments to insiders.”

 



2

 

 

6.(a) The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until the earliest of: (1) one
year after the completion of a Business Combination or (2) the date following
the completion of the Company’s initial Business Combination, (x) on which the
last reported sale price of our Common Stock equals or exceeds $12.00 per share
(as adjusted for stock splits, stock capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after our initial Business Combination
or (y) on which the Company completes a liquidation, merger, stock exchange or
other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property.

 

(b)Notwithstanding the provisions set forth in paragraphs 6(a) and 6(c), during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, the undersigned will not, without the prior
written consent of the Representatives pursuant to the Underwriting Agreement,
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, hedge
or otherwise dispose of or agree to dispose of (or enter into any transaction
that is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission (the “SEC”) in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the SEC promulgated thereunder with
respect to, any other Units, shares of Common Stock, Founder Shares or Warrants
or any securities convertible into, or exercisable, or exchangeable for, shares
of Common Stock owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, shares of Common Stock, Founder Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The provisions of this paragraph will not apply (i) to the transfer of
Founder Shares to any independent director appointed or elected to the Company’s
board of directors before or after the IPO or (ii) if the release or waiver is
effected solely to permit a transfer not for consideration and, in each case the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

(c)The undersigned agrees that until the Company completes an initial Business
Combination, the undersigned’s Private Placement Warrants will be subject to the
transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the undersigned’s Private Placement Warrants.

 



3

 

 

(d)Notwithstanding the provisions set forth in paragraphs 6(a) and 6(c),
transfers, assignments and sales by the undersigned of the Founder Shares,
Private Placement Warrants and shares of Common Stock issued or issuable upon
the exercise of the Private Placement Warrants or conversion of the Founder
Shares are permitted (i) to the Company’s officers or directors, any affiliates
or family members of any of the Company’s officers or directors, any members or
partners of the undersigned or their affiliates, any affiliates of the
undersigned, or any employees of such affiliates; (ii) in the case of an
individual, by gift to a member of the individual’s immediate family or to a
trust, the beneficiary of which is a member of one of the individual’s immediate
family, an affiliate of such person or to a charitable organization; (iii) in
the case of an individual, by virtue of laws of descent and distribution upon
death of the individual; (iv) in the case of an individual, pursuant to a
qualified domestic relations order; (v) by private sales or transfers made in
connection with the completion of the Business Combination at prices no greater
than the price at which the Founder Shares, Private Placement Warrants or shares
of Common Stock, as applicable, were originally purchased; (vi) by virtue of the
undersigned’s organizational documents upon liquidation or dissolution of the
undersigned; (vii) to the Company for no value for cancellation in connection
with the completion of the Business Combination; (viii) in the event of the
Company’s liquidation prior to the completion of a Business Combination; or
(ix) in the event of completion of a liquidation, merger, share exchange or
other similar transaction which results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property subsequent to the completion of a Business Combination;
provided, however, that in the case of clauses (i) through (vi) these permitted
transferees must enter into a written agreement agreeing to be bound by the
restrictions herein. For the avoidance of doubt, the transfers of Founder
Shares, Private Placement Warrants and shares of Common Stock issued or issuable
upon the exercise of the Private Placement Warrants or conversion of the Founder
Shares shall be permitted regardless of whether a filing under Section 16(a) of
the Exchange Act shall be required or shall be voluntarily made with respect to
such transfers.

 

7.The undersigned hereby agrees that upon the redemption of the shares of Common
Stock by any public stockholder in connection with the stockholder vote to
approve the Business Combination as provided for in the Charter (each a “Public
Share Redemption”), the undersigned agrees to forfeit to the Company at no cost
one share of Class B common stock of the Company, par value $0.0001 per share
(the “Class B Common Stock”) for each four (4) shares of Common Stock redeemed
in the Public Share Redemption; provided, that in no event shall the undersigned
forfeit any fractional shares of Class B Common Stock.

 

8.The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this Letter Agreement.

 

9.The undersigned hereby waives any right to exercise redemption rights with
respect to any of the Company’s shares of Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees not to seek redemption with respect to
such shares (or sell such shares to the Company in any tender offer) in
connection with any stockholder vote to approve (x) a Business Combination or
(y) an amendment to the Charter that would affect the substance or timing of the
Company’s obligation to allow redemption in connection with the Business
Combination or to redeem 100% of the shares of Common Stock if the Company has
not completed a Business Combination within 24 months from the closing of the
IPO.

 



4

 

 

10.The undersigned hereby agrees to not propose any amendment to the Charter
that would affect the substance or timing of the Company’s obligation to provide
for the redemption of the shares of Common Stock held by public stockholders in
connection with an initial Business Combination or to redeem 100% of the shares
of Common Stock held by public stockholders if the Company does not complete an
initial Business Combination within 24 months from the closing of the IPO unless
the Company provides its public stockholders with the opportunity to redeem
their Common Stock upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay taxes, divided by the number of
then outstanding shares of Common Stock held by public stockholders.

 

11.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

12.As used herein, (i) a “Business Combination” shall mean a merger, stock
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities;
(ii) “Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean all of the
Class B Common Stock of the Company acquired by an Insider prior to the IPO;
(iv) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO; (v) “Private Placement Warrants” shall mean the warrants that are being
sold privately by the Company simultaneously with the consummation of the IPO;
(vi) “Trust Account” shall mean the trust account into which the net proceeds of
the Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Warrants will be deposited; and (vii) “Registration Statement” means
the Company’s registration statement on Form S-1 (SEC File No. 333-248802) filed
with the SEC, as amended.

 

13.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 



5

 

 

14.The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render any Underwriter a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

15.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the completion of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 



6

 

 

  PATIENT SQUARE CAPITAL LLC         By: /s/ Maria C. Walker   Name: Maria C.
Walker   Title: Chief Financial Officer         Acknowledged and Agreed:        
MONTES ARCHIMEDES ACQUISITION CORP.         By: /s/ Maria C. Walker   Name:
Maria C. Walker   Title: Chief Financial Officer

 

Signature Page to Letter Agreement (between the Registrant and the Sponsor)

 





 